Citation Nr: 1546116	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a low back disability, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, and had Reserve and National Guard service thereafter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the service connection claim for a low back disability.  The RO subsequently reopened the claim in a January 2014 Statement of the Case (SOC) based on the receipt of new and material evidence. 

By way of background, the Board notes that the Veteran's service connection claim for a low back disability was last denied in a September 1994 rating decision.  The Veteran was properly notified of the outcome in a letter dated September 8, 1994, and he did not file a notice of disagreement within one year, nor was any additional evidence received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).

The Board agrees with the RO's January 2014 decision to reopen the Veteran's service connection claim for a low back disability based on the new and material evidence received since the last final (i.e. September 1994) rating decision.  This new and material evidence includes further details provided by the Veteran regarding the continuity of his symptoms since his low back injury in service (see, e.g., February 2014 VA Form 9) and medical treatment records from the late 1990's showing continued back problems (see, e.g., June 1997 National Guard medical record).  As the RO has already reopened the claim, the Board will not duplicate that analysis in this decision.    



FINDING OF FACT

Resolving all doubt in the Veteran's favor, a low back disability had its onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for neural foraminal stenosis due to bulging disc and degenerative changes in the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disability.  He currently has diagnoses of neural foraminal stenosis due to bulging disc and mild facet degenerative changes in the lumbar spine.  See November 2011 MRI report.

The Veteran's service treatment records reflect a low back injury in August 1970 in which the Veteran fell backwards off a truck as it accelerated.  At that time the Veteran was assessed with a lumbosacral strain and was placed on a medical profile for four weeks.

The Veteran originally filed his service connection claim for a low back disability in June 1971, only a few months after separation from service.  The claim was originally denied due to lack of a current disability per a contemporaneous MRI report.  However, the Veteran has reported that he continued to experience recurrent back pain ever since his injury in service.  See, e.g., January 2014 VA Form 9.  The Veteran's VA treatment records from the 1970's and 1980's do not appear to be available.  However, a June 1983 VA treatment note was located, and according to that note, the Veteran reported experiencing low back pain for the past 12 years, since his injury in 1970.  He stated that his most recent back episode had lasted for approximately one month.  At that time, the clinician diagnosed lumbar strain.  Another available record from this period - an MRI report from April 1988 - revealed moderate degenerative osteoarthritic changes to the lumbar spine.

In January 1994, Dr. T.S., a neurosurgeon, evaluated the Veteran's low back condition.  The Veteran reported to Dr. T.S. that he was treated conservatively for his back injury in service in which he fell backward from a moving truck onto asphalt.  He stated that, after his injury, he sought treatment from a chiropractor, and his symptoms improved.  However, one or two years later he developed recurrent low back pain of a similar nature, and since then he had experienced recurring episodes of back pain that comes, stays awhile, and goes.  He stated that these episodes of back pain had been recurring for 24 years.  The Veteran reported that he had sought treatment from VA on a number of occasions over the years, but that in the spring of 1993 his back pain markedly worsened and he began experiencing neurologic symptoms in his lower extremities.  Dr. T.S. reviewed the Veteran's available records and noted that they were not comprehensive enough to show continued treatment for back pain ever since 1970.  However, the neurosurgeon also noted that it was clearly a fact that an injury even as far back as 24 years could contribute to a diskal injury that could give chronic recurring back pain problems that eventually lead to the development of a neural compressive type of problem with radiculopathy.

Subsequent treatment notes show continued treatment for the Veteran's low back.  Notably, a November 2011 MRI report includes findings of neural foraminal stenosis due to bulging disc and mild facet degenerative changes in the lumbar spine.

Resolving all doubt in the Veteran's favor, the evidence of record demonstrates that service connection for a low back disability is warranted.  The Veteran's service treatment records document a significant low back injury that resulted in the Veteran being placed on medical profile for four weeks.  The Veteran originally filed his service connection claim for a low back disability only a few months after separation from service, though the claim was denied because an MRI report at that time had been within normal limits.  The Veteran's VA and private treatment records from the 1970's and 1980's appear to be mostly unavailable, but the available treatment records corroborate his reported history of recurring back pain, which is capable of lay observation and which he is competent to report.  

In particular, the June 1983 VA treatment record documents that the Veteran reported recurrent low back pain for the past 12 years since his injury in 1970.  The Board finds this contemporaneous VA treatment note to be highly probative, especially as the Veteran's report was given for purposes of medical treatment.  See, e.g., Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes)).

The January 1994 letter from the neurosurgeon is also highly probative, and is generally favorable to the Veteran's claim.  Although Dr. T.S. noted that the Veteran's available treatment records were not comprehensive enough to show continued treatment for back pain ever since 1970, the absence of ample documentation does not necessarily imply that the Veteran did not seek any treatment for his low back condition following service, but rather that most of the older records were unavailable.   In any event, Dr. T.S. concluded that it was clearly a fact that an injury even as far back as 24 years could contribute to a diskal injury that could cause chronic recurring back pain problems that eventually lead to the development of a neural compressive type of problem with radiculopathy.  The Veteran's November 2011 MRI report showing neural foraminal stenosis in the lumbar spine due to a bulging disc represents exactly this scenario.  
 
In short, there is documented evidence of a significant back injury in service, as well as competent and credible lay evidence of the continuity of these symptoms since service, which are confirmed by the early VA and private treatment records from the 1980's that are available.  Moreover, the neurosurgeon's analysis and medical opinion provide that a 1970 disc injury could explain the history of symptoms reported by the Veteran, and could lead to changes in the lumbar spine that were later borne out by the November 2011 MRI report.  Thus, resolving all doubt in the Veteran's favor, the evidence supports a finding that his low back disability had its onset in service.     


ORDER

New and material evidence has been submitted to reopen the claim of service connection for a low back disability. 

Service connection for neural foraminal stenosis due to bulging disc and degenerative changes in the lumbar spine is granted. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


